                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION
                                                                          FILED
                                                                            MAR 12 2020
                                                                         Clerk, U.S. District Court
  LAUREN ASHLEY SMITH,                                                     District Of Montana
                                                                                 MiMoula
                                                     CV 19-173-DLC
                       Plaintiff,

        vs.                                           ORDER

  CHASE JOSEPH RIPLEY, STATE
  OF MONTANA by and through the
  CHILD AND FAMILY SERVICES
  DIVISION OF THE MONTANA
  DEPARTMENT OF PUBLIC
  HEAL TH AND HUMAN SERVICES,
  John Does 1-5, and Jane Does 6-10,

                       Defendants.

                                    INTRODUCTION

      Plaintiff Lauren Ashley Smith ("Smith") sued Defendant Chase Joseph

Ripley ("Ripley") and the State of Montana by and through the Child and Family

Services Division of the Montana Department of Public Health and Human

Services ("the State") based on illegal acts Ripley perpetrated against her while he

was on the clock as the State's employee. (Id. at 1.) The State now moves the

Court to dismiss all claims against it that rely on vicarious liability. (Doc. 4 at 1.)

For the following reasons, the Court denies the State's motion.


                                          -1-
                                     BACKGROUND

       The State provides protective services to children and families in crisis.

(Doc. 3 at 2-3.) In this capacity, and for reasons irrelevant here, the State engaged

with Smith's family in May 2017-a relationship that led Smith to stipulate to the

State's temporary legal custody of her children, presumably pursuant to Montana

Code Annotated§ 41-3-442. (Id. at 4-5.) Accordingly, the State removed

Smith's children from her home and limited her contact with them to supervised

visits. (Id. at 5.)

       On July 10, 2017, the State hired Ripley as a Child Protection Specialist, and

at the beginning of September 2017, it assigned him to Smith's case. (Id.) In that

position, Ripley controlled Smith's contact with her children. (Id.) Less than a

month after he was assigned to her case, Ripley raped 1 Smith while he was at her

home to collect case-related paperwork. (Id. at 6.)

       Smith filed her Complaint against Ripley and the State in the Twentieth

Judicial District Court, Lake County, Montana on August 22, 2019. (Id. at 1.) She

seeks relief on six grounds. In Count I, Smith asserts a claim against Ripley under

42 U.S.C. § 1983 for his alleged Fourteenth Amendment violations. (Id. at 9.)

1
  The Court uses the term "rape" colloquially here as a means of describing the collective acts
alleged in the Complaint. (Doc. 3 at 7-8.) Ripley was charged with Sexual Intercourse Without
Consent, Mont. Code. Ann.§ 45-5-503. (Id. at 9.) In the end, he pleaded guilty to Official
Misconduct, Mont. Code Ann.§ 45-7-401(1)(c), and Negligent Endangerment, Mont. Code
Ann.§ 45-5-208. (Id)
                                             -2-
Count II purports violations of the Montana Constitution against Ripley and the

State. (Id. at 10-11.) There, Smith bases her theory against the State on vicarious

liability. (Id. at 11.) In Count III, Smith alleges negligence against the State and

Ripley, and grounds her theory against the State on both direct negligence-hiring,

retention, supervision, and training-and vicarious liability for Ripley's negligent

conduct. (Id. at 11- 12.) She asserts battery against both defendants, with the

State vicariously responsible for Ripley's acts, in Count IV. (Id. at 12-13.)

Likewise, in Count V, Smith alleges negligent infliction of emotional distress, with

her theory against the State resting on vicarious liability. (Id. at 13.) Finally, in

Count VI, Smith asserts a claim for punitive damages against Ripley. (Id. at 13-

14.)

       On October 23, 2019, and with Ripley's consent to do so, the State used the

§ 1983 allegation to invoke federal jurisdiction and removed the case to this Court.

(Doc. 1 at 2-3 (citing 28 U.S.C. §§ 1441 and 1446).) The State now moves to

dismiss the vicarious liability-based claims against it. (Doc. 4.) As such, it seeks

dismissal of Counts II, IV, and V in their entirety, and Count III to the extent that it

relies on a vicarious liability theory.




                                          -3-
                                     DISCUSSION

I.     Jurisdiction

       Smith's§ 1983 claim invokes the Court's independent subject matter

jurisdiction, because it arises under the laws of the United States and therefore

presents a federal question. 28 U.S.C. § 1331. Pursuant to 28 U.S.C. § 1367(a),

the Court exercises supplemental jurisdiction over the remaining state law claims,

because they "are so related to [the§ 1983 claim] that they form part of the same

case or controversy under Article III of the United States Constitution."

II.    Legal Standard

       Presented with a motion to dismiss for failure to state a claim, a court asks

"not whether [the plaintiff] will ultimately prevail . . . but whether [her] complaint

[is] sufficient to cross the federal court's threshold." Skinner v. Switzer, 562 U.S.

521, 529-30 (2011) (internal citations and quotation marks omitted). The

complaint need not be "a model of the careful drafter's art" nor must it "pin

plaintiffs claim for relief to a precise legal theory." Id. at 530. Instead, it will

survive a Rule 12(b)(6) motion if it contains "sufficient factual matter, accepted as

true, to 'state a claim to relief that is plausible on its face."' Ashcroft v. lq bal, 556

U.S. 662,678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007)).


                                           -4-
       While the reviewing court must construe all allegations of material fact in

the light most favorable to the nonmoving party, Disability Rights Montana, Inc. v.

Batista, 930 F.3d 1090, 1097 (9th Cir. 2019), this deference does not extend to

"allegations that are conclusory," Depot, Inc. v. Caring/or Montanans, Inc., 915

F.3d 643,653 (9th Cir. 2019) (citation omitted). Accordingly, "where there is no

cognizable legal theory or an absence of sufficient facts alleged to support a

cognizable legal theory," dismissal is proper. Id. (citation omitted).

       Faithful to the precepts of Erie Railroad v. Tompkins, 304 U.S. 64 (1938),

the Court looks to Montana law to determine whether Smith pleads cognizable

vicarious liability claims against the State. Felder v. Casey, 487 U.S. 131, 151

(1988).

III.   Vicarious Liability

       "Vicarious liability is not based upon the defendant's own fault. Rather, it is

based upon the principle that he must bear legal responsibility for another's

wrong." Dan B. Dobbs et al., Dobbs' Law of Torts § 425 (2d ed.). Here, Smith

advances two vicarious liability theories to impute fault to the State for Ripley's

alleged wrongs. 2 First, she argues that Ripley acted within the scope of his



2
 It is unclear from the Complaint on which theory of vicarious liability Smith intends to rely, as
she alleges only that "[t]he State is vicariously liable for the actions of Mr. Ripley, who was
acting in his official capacity as a Child Protection Specialist at the time the conduct complained
of herein occurred." (Doc. 3 at 11-13.) Nevertheless, and as already set out, the Complaint need
                                               -5-
employment, such that the respondeat superior doctrine applies. Alternatively,

even if Ripley acted outside the scope of employment, Smith contends that the

State owed her a nondelegable duty of care.

       For the following reasons, the Court agrees with the State that Ripley acted

outside the scope of employment-thereby foreclosing Smith's respondeat

superior argument. However, the Court finds Smith's position that the State owed

her a nondelegable duty persuasive. The Court will address each theory in tum.

       A.      Respondeat Superior in Montana

       Under Montana's respondeat superior doctrine, "a master is liable for the

torts of his servant ... [and] [w]illful and malicious acts of the servant are

imputable to the master under the same rule." Kornec v. Mike Horse Mining &

Milling Co., 180 P.2d 252, 256 (Mont. 1947). An employer's liability for the torts

of his employee is not unqualified, however, as it applies only "to an employee or

agent who is acting within the scope of his duties owed to his employer or

principal." Gentry v. Douglas Hereford Ranch, Inc., 962 P.2d 1205, 1211 (Mont.

1998). Whether an employee acts within the scope of employment is generally a

question of fact; "[i]t becomes one of law, however, when it appears that the given




not "pin [Smith's] claim for relief to a precise legal theory" to survive the State's Rule 12(b)(6)
motion to dismiss. Skinner, 562 U.S. at 529-30 (internal citations and quotation marks omitted).
                                               -6-
deviation was made for the purpose of doing something which had no connection

with the servant's duty." Hoffman v. Roel, 203 P. 349,350 (Mont. 1921).

      An employee's conduct falls within the scope of employment for respondeat

superior purposes if he acts "in the course of his employment, in furtherance of his

employer's interest, or for the benefit of his master, ... etc." Kornec, 180 P.2d at

256 (internal quotation marks and citation omitted). On the other hand, "a servant

who acts entirely for his own benefit is generally held to be outside the scope of his

employment and the master is relieved of liability." Id.

      Rape is outside the scope of employment, even if it occurrs in the workplace

and under conditions conducive to predatory conduct. Maguire v. State, 835 P.2d

755, 758 (Mont. 1992). In Maguire, an employee of the Montana Developmental

Center raped the mentally disabled patient to whom his employer-a state

institution-had assigned him primary caretaking responsibilities, which included

bathing and dressing her. Id. After reciting the bounds of employers' liability

under the respondeat superior doctrine, the Montana Supreme Court concluded in

one sentence that "[i]t is clear this rape was outside the scope of [the employee's]

employment." Id.

      Smith does not dispute that Maguire stands for the general rule that, in

Montana, rape falls outside the scope of employment. (See Docs. 5 at 6; 8 at 11.)

Instead, she relies on Kornec to argue that Ripley's "conduct was incidental to and
                                         -7-
so connected with the task he was performing for the State" that the Court should

treat it as "one indivisible tort" within the scope of employment. (Doc. 8 at 11.)

Essentially, Smith posits that, but for Ripley's employment with the State, he never

would have been in her home and in a position to rape her. (Id.) However, she

improperly conflates the "but-for" test for causation, see Busta v. Columbus

Hospital Corp., 916 P .2d 122, 140 (Mont. 1996), with Montana's respondeat

superior analysis-jurisprudence developed under the umbrella of agency law.

Maguire, 835 P.2d at 758. And, in any event, Kornec is both consistent with the

principles set out in Maguire and readily distinguishable from the facts here.

      There, a landowner sued a mining company after its employee assaulted

him. Kornec, 180 P .2d at 254. Because it did not order the assault, the company

argued that respondeat superior liability could not lie against it. Id. at 257. The

Kornec Court rejected the company's overly simple reading of the doctrine, and

instead asked whether the assault "arose out of and was committed in prosecution

of the task the servant was performing for the master." Id. Contrary to Smith's

argument, the Kornec inquiry is not driven by a but-for causation analysis, but

instead examines the foreseeability of the conduct and whether it arose to advance

the employer's-not the employee's-interests.

      So, based on the landowner's well-known and longstanding disapproval of

the company's construction of a dam downstream from his property, the Court
                                         -8-
found that the company could have reasonably "apprehended that [its employee]

might become involved in an altercation with the [landowner]" when it sent him to

repair the dam. Id. at 257. Furthermore, nothing in the record suggested that the

employee harbored any personal animus against the landowner. Id. Although the

company did not instruct its employee to attack the landowner, the assault was

nevertheless "so connected with and immediately [grew] out of' his repair of the

company's controversial dam. Id. at 256-57. Therefore, the assault "was within

the scope of the [employee's] employment and done while engaged in his masters'

business and 'in furtherance of that business and the masters' interest."' Id.

      The Complaint here fails to allege any analogous facts to show that the rape

was so connected to conduct within the scope of Ripley's employment that, despite

Maguire, the Court should impute liability to the State under the respondeat

superior doctrine. Unlike in Kornec, where a credible argument could be made

that the employee's assault protected the company's interest in its dam, Smith

cannot and does not argue that her rape furthered the State's business or advanced

its interests. Therefore, although Ripley may have been on the clock for the State

when he raped Smith, the rape did not arise out of the prosecution of his task to

collect paperwork from her.

      Because the deviation here-rape-was made for the purpose of doing

something which had no connection with Ripley's job, the Court finds that Ripley
                                     -9-
acted outside the scope of his employment. Therefore, the Court agrees with the

State that the respondeat superior doctrine is inapplicable.

      B.     The Nondelegable Duty Exception to Respondeat Superior

      "[A] nondelegable duty is an affirmative obligation to ensure the protection

of the person to whom the duty runs." Meyer v. Holley, 537 U.S. 280, 290 (2003)

(citation omitted) (alteration in original). As such, a nondelegable duty "go[es]

further" than other vicarious liability principles-like respondeat superior-by

creating liability "although [the principal] has himself done everything that could

reasonably be required of him . .. and irrespective of whether the agent was acting

with or without authority." Id. (internal citation omitted) (alteration in original).

Where a nondelegable duty exists, an employer may be held liable for its

employee's tortious acts outside the scope of employment; therefore, Montana

treats the nondelegable duty doctrine as an exception to respondeat superior.

Maguire, 835 P.2d at 758-59.

      After initially declining to do so in Maguire, the Montana Supreme Court

adopted the "exception to the general rule of respondeat superior" under

Restatement (Second) of Agency§ 214. Maguire, 835 P.2d at 758, 760; Paull v.

Park Cty., 218 P.3d 1198, 1205 (Mont. 2009). Section 214 provides for the

"Failure of the Principal to Perform a Non-delegable Duty":


                                         -10-
      A master or other principal who is under a duty to provide protection
      for or to have care used to protect others or their property and who
      confides the performance or such duty to a servant or other person is
      subject to liability to such others for harm caused to them by the failure
      of such agent to perform the duty.

Restatement (Second) of Agency,§ 214 (Am. Law Inst. 1958). The drafters of

§ 214 explain that, under the nondelegable duty exception, an employer who

"enter[ s] into certain relations with others ... may become responsible for harm

caused to them by conduct of its agents or servants not within the scope of

employment." Id. at cmt. a (emphasis added). In other words,

      A master or principal may be in such relation to another that [it] has a
      duty to protect, or to see that due care is used to protect, such other from
      harm although not caused by an enterprise which has been initiated by
      the master or by things owned or possessed by him.

Id. at cmt. e. Under this Section, a nondelegable duty of care may be created by

statute. Id.

      The Paull Court applied § 214 to find that the state owed a nondelegable

duty to provide safe interstate transport to probationers. 218 P.3d at 1205. As

such, it held the state liable for a probationer's injuries when he was transported to

Montana by a private company-approved and paid for by the state-whose staff

purposely drove in a dangerous and erratic manner that ultimately resulted in a

catastrophic wreck. Id. at 1203, 1205. Because it had "no direct contact" with the

transport company, the state argued against liability based on agency principles.

                                         -11-
Id. at 1204. However, the state's emphasis on its connection to the company-its

agent3-was misplaced. Instead, under§ 214, the inquiry focuses not on the scope

or nature of the principal's relationship to its agent, but rather the "relation to

another that [the principal] has a duty to protect." Restatement (Second) of

Agency, § 214 cmt. e (emphasis added).

       So, focusing first on Montana statutory law and then on the nature of their

relationship, the Paull Court determined that the state owes probationers a

nondelegable duty of ordinary care when it transports them. 218 P.3d at 1205.

The language of Montana's Interstate Compact for Adult Offender Supervision

("the Compact") supplied, in part, the source of the state's duties to probationers:

       The states entering into this compact recognize that they are responsible
       for the supervision of offenders who are authorized pursuant to this
       compact to travel across state lines to and from the compacting states,
       and that the compacting states are responsible for tracking the location
       of offenders, transferring supervision authority it an orderly and
       efficient manner, and when necessary, returning an offender to the
       originating jurisdiction.

Mont. Code Ann.§ 46-23-115, art. I (1). Additionally, the Court noted that the

Compact endeavored to "protect rights of victims through control and regulation of



3
 The Paull Court quickly disposed of the state's argument that, because a county sheriff's office
made direct contact with the transport company, no agency relationship existed between the state
and the company: "[w]ithout some actual or apparent authority derived from the [s]tate [the
company] had no basis for shackling [the probationer], confining him, and transporting him
across the country." 218 P.3d at 1204.

                                             -12-
interstate movement of offenders, to provide for the supervision of offenders in

member states." 218 P.3d at 1204 (citing Mont. Code Ann.§ 46-23-1115,

art. I (2)). Based on these statutory provisions, the Paull Court determined that the

Compact, "which is a part of Montana law, recognizes the [s]tate's responsibility

for probationers, and for returning offenders when necessary." Id. at 1204.

       The Court then explained that when probationers are supervised and revoked

pursuant to the Compact, they are "in a continuing relationship with the [s]tate of

Montana." 218 P.3d at 475. For example, "[p]robation is a status of conditional

liberty depending upon adherence to the state's special restrictions and conditions."

Id. (citation omitted). When probation is revoked, it is "the [s]tate that want[s]

[probationers] returned to Montana to answer its process." Id. at 475-76.

Probationers are "under [s]tate authority and supervision." Id. at 476. Under the

Compact, it is "the [s]tate that cause[ s] [probationers] to be arrested ... and to be

held 'for Montana."' Id.

       Therefore, after explicitly adopting § 214 without limitation, 4 Paull held that

the state could be vicariously liable for the tortious acts of its agents even if they


4
  1bis Court previously rejected the argument that Montana only adopted§ 214 "in relation to
inherently dangerous activities." Shepherdv. Nt'/ R.R. Passenger Corp., No. CV-17-40-GF-
BMM-JTJ, 2018 WL 5309825, at *4 (D. Mont. Apr. 9, 2018). As the Court stated, ''the Paull
Court did not impose any such limitation on its application." Id.; see also Shepherdv. Nt'/ R.R.
Passenger Corp., No. CV-17-40-GF-BMM-JTJ, Or. Adopting Findings and Recommendations
(D. Mont. Aug. 15, 2018). Furthermore, nothing in Paull suggests that the Court treated the
private transport company as a "common carrier" such that its analysis would fall more neatly
                                              -13-
were acting outside the scope of employment by intentionally driving dangerously.

Id. at 1203, 1205. "[I]f the [s]tate chooses to transport prisoners by allowing other

entities to do the work, it may be held liable for the tortious acts or omissions of its

agents undertaking the transportation." Id. at 1205.

       Applying the Paull framework to the facts presented here leads the Court to

a similar result. First, the State cannot and does not argue that no agency

relationship existed between it and Ripley when he went to Smith's home in his

capacity as a Child Protection Specialist. (Doc. 3 at 6.) On the facts alleged,

without some actual or apparent authority derived from the State, Ripley had no

basis for entering Smith's property and collecting materials from her on the

morning of September 25, 2017. (Id.) See also Stricker v. Blaine Cty., 452 P.3d

897, 902 (Mont. 2019) (stating that an agency relationship requires both consent

and control).

       Next, as in Paull, Montana statutory law provides the source of the State's

responsibilities to families when it intervenes and removes children from their

parents:

       The [State] shall make reasonable efforts to prevent the necessity of
       removal of a child from the child's home and to reunify families that
       have been separated by the [S]tate. Reasonable efforts include but are

into the traditional approach to the nondelegable duty exception. See also Bryan A. Garner,
Black's Law Dictionary (11th ed. 2019) (defining a "private carrier" as "not bound to accept
business from the general public").
                                             -14-
      not limited to voluntary protective services agreements, development
      of individual written case plans specifying state efforts to reunify
      families, placement in the least disruptive setting possible, provision of
      services pursuant to a case plan, and periodic review of each case to
      ensure timely progress toward reunification or permanent placement.

Mont. Code. Ann. § 41-3-423(1) (2019) (emphasis added). The relevant Chapter

of the Montana Code seeks to "provide for the protection of children whose health

and welfare are or may be adversely affected and further threatened by the conduct

of those responsible for the children's care and protection." Id. at§ 41-3-l0l(a).

Additionally, the Legislature sought to "achieve these purposes in a family

environment and preserve the unity and welfare of the family whenever possible."

Id. at§ 41-3-l0l(b) (emphasis added).

      Where the Compact set out the State's responsibility for the welfare of its

probationers passively (i.e., the State is responsible "for the supervision of

offenders" and "for tracking ... transferring ... and returning an offender"), the

statutory law here affirmatively obligates the State to exercise reasonable efforts to

reunify families, like Smith's, after the State has separated them. The purpose of

the law is to protect children from threatening conduct by those who are

responsible for their safety and welfare and to preserve the welfare of the "family"

where possible-not just the children. The Child Abuse and Neglect Chapter,

along with the specific statute here, clearly recognizes the State's responsibility for

the children and families that it sweeps into its jurisdiction through abuse and
                                         -15-
neglect proceedings. The Montana Supreme Court has read the law in the same

way: "when the State intervenes and removes a child from one parent, it assumes a

good-faith duty to provide reasonable efforts to reunite the child with the other";

and "when the State moves to intervene in a family for the protection of the child,

the [S]tate must provide the parents with fundamentally fair procedures." Matter

ofB.H, 456 P.3d 233, 244-45 (Mont. 2020) (internal quotation marks and

citations omitted) (emphasis added). The State cannot reasonably argue that any of

these statutory duties to families are fulfilled when its Child Protection Specialist

rapes a case client while on State business.

      Finally, analogous to the probationer in Paull, Smith was in a continuing

relationship with the State after it removed her children from her home and legal

custody. Smith was working to complete a State-imposed treatment plan, which

involved psychological evaluations of both her and her children, when Ripley

arrived at her home to collect executed paperwork related to the plan. (Doc. 3 at

6.) And, similar to the liberty interests implicated when an offender is under

probation, "a natural parent's right to the care and custody of his or her children is

a fundamental constitutional interest protected by both the United States

Constitution and the Montana Constitution." Matter ofB.H, 456 P.3d at 244.

Further, like probation, a parent's freedom from the restrictions of State

intervention is conditioned on her adherence to the State's special conditions, i.e.,
                                         -16-
psychological evaluations pursuant to a treatment plan. The State's relationship

with Smith-on the facts alleged-was significant and ongoing.

       Therefore, applying§ 214, and considering the Court's analysis in Paull, the

State had a nondelegable duty of reasonable care to Smith. By way of statute and

the ongoing nature of the relationship the flowed therefrom, 5 the State was under a

duty to exercise reasonable care in protecting Smith's children and her family

when it intervened in her case. When the State delegated performance of that duty

to Ripley by assigning him to Smith's case, it became subject to liability to Smith

from the harm he caused by failing to perform the State's duty. Accordingly, the

Court agrees with Smith that the nondelegable duty exception applies to impute

liability to the State for Ripley's alleged torts, even though they occurred outside

the scope of employment.




5
  The Court emphasizes that it conducted a two-part analysis, based on its reading of Paull, to
find a nondelegable duty on the facts of this case. First, the Court found that Montana statutory
law recognizes the State's responsibility for the children and families under its abuse and neglect
jurisdiction. Second-and importantly-the Court determined that when the State injects itself
into families under the applicable chapter and statute, its relationship with families is
"significant" and "continuing." Cf Paull, 218 P.3d at 1205 (describing the significant and
continuing relationship between the State and probationers). The relationship between the State
and families implicates fundamental liberty interests that are dependent upon the State's special
conditions and restrictions. In other words, the Court cautions future litigants that this Order
does not stand for the proposition that, if a governing or relevant statute exists, a nondelegable
duty automatically follows under§ 214.
                                              -17-
IV.   Immunity

      As a final matter, the Court will briefly address and reject the State's

immunity argument. The delegates to the 1972 Montana Constitutional

Convention "intended to provide redress for all persons, whether victims of

governmental or private torts." Noll v. City ofBozeman, 534 P.2d 880, 882 (Mont.

1975) (citation omitted). Accordingly, Montana's Constitution provides that "[t]he

state ... shall have no immunity from suit for injury to a person or property, except

as may be specifically provided by law." Mont. Const. art. II,§ 18 (1972).

      Attempting to avoid the Constitution's sweeping waiver of sovereign

immunity, the State points to an inapposite statute directed at the "[i]mmunization,

defense, and indemnification of [state] employees." (Doc. 5 at 7 (citing Mont.

Code Ann.§ 2-9-305 (2019).) Nothing in the State's proposed source of

immunity relates to the State's immunity, but instead sets out its indemnification

obligations as they relate to State employees. Additionally, just as the Court found

in Paull, where the nondelegable duty exception to respondeat superior's scope-of-

employment requirement exists, the State may be held liable for the tortious acts or

omissions of its agent. 218 P.3d at 1205; see also Maguire, 835 P.2d at 758

(describing § 214 as "an employer's vicarious liability for the tortious acts of its

employees acting outside the scope of employment").


                                         -18-
      Accordingly, the Court finds that, if the State chooses to carry out its duties

under Montana's Child Abuse and Neglect laws, supra, by allowing agents like

Ripley to do the work, it lacks immunity from vicarious liability under the

nondelegable duty rule.

                                       ORDER

      For the foregoing reasons, IT IS ORDERED that the State's motion (Doc. 4)

is DENIED.

      Dated this   t-z..+Lt day of March, 2020.



                                                  Dana L. Christensen, Chief Judge
                                                  United States District Court




                                         -19-
